             Case MDL No. 2942 Document 2 Filed 04/20/20 Page 1 of 2



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


 In re: COVID-19 Business Interruption
 Insurance Coverage Litigation                         MDL No. _______________



                         SUPPLEMENTAL PROOF OF SERVICE

       I hereby certify that a copy of the foregoing Plaintiffs’ Motion for Transfer and

Coordination or Consolidation Under 28 U.S.C. § 1407, the Brief in support of that Motion, the

Schedule of Actions, the Complaints and Docket Sheets for Related Actions which are attached as

exhibits 1 through 11, the Statement Regarding Oral Argument, the original Proof of Service and

this Supplemental Proof of Service was served by First Class U.S. Mail on April 20, 2020, to the

following:


Defendants

Admiral Indemnity Company
301 Route 17 North, Suite 900
Rutherford, NJ 07070

Society Insurance Company
150 Camelot Drive
P.O. Box 1029
Fond du Lac, WI 54936-1029

Mendes & Mount, LLP
750 Seventh Avenue
New York, New York 10019-6829
(for the Lloyd’s London-related Defendants)

Owners Insurance Company
6101 Anacapri Blvd.
Lansing, MI 48917
            Case MDL No. 2942 Document 2 Filed 04/20/20 Page 2 of 2



Topa Insurance Company
24025 Park Sorrento, Suite 300
Calabasas, CA 91302

Oregon Mutual Insurance Company
400 NE Baker Street
McMinnville, OR 97128

Aspen American Insurance Company
175 Capital Blvd., Suite 100
Rocky Hill, CT 06067



Dated: April 20, 2020               /s/ Keith J. Verrier
                                    Keith J. Verrier, Esquire
                                    LEVIN SEDRAN & BERMAN LLP
                                    510 Walnut Street, Suite 500
                                    Philadelphia, PA 19106-3697
                                    Telephone: (215) 592-1500
                                    Facsimile: (215) 592-4663
                                    Email: kverrier@lfsblaw.com
